June 13, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              SAN JACINTO METHODIST HOSPITAL, Appellant

NO. 14-12-00682-CV                          V.

                         AARON MCCOY, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Aaron McCoy,
signed July 18, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

       We order appellant, San Jacinto Methodist Hospital, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.